254 S.W.3d 50 (2008)
Gerald ELAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67298.
Missouri Court of Appeals, Western District.
January 8, 2008.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
Application for Transfer Denied June 24, 2008.
Mark Grothoff, Columbia for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Karen Kramer, Office of Attorney General, Jefferson City for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.

ORDER
Gerald Elam appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).